


110 HR 6830 IH: Healthy Forests, Healthy Planet Act of

U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6830
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2008
			Mr. Shuler (for
			 himself and Mr. DeFazio) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committees on
			 Ways and Means and
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize the Secretary of Agriculture and the
		  Secretary of the Interior to assist in the development and coordination of
		  markets for biomass and carbon trading for private forest landowners, to assure
		  sustainable forest practices in the use of biomass and carbon trading activity,
		  and to enhance the relationship between Federal lands and private forest lands
		  on a regional basis in the biomass and carbon trading markets, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Healthy Forests, Healthy Planet Act of
			 2008.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Title I—CARBON COOPERATIVES TO MANAGE CARBON MARKETS AND
				BIOFUELS
					Sec. 101. Establishment of Carbon Cooperative
				Zones.
					Sec. 102. Establishment of Carbon Cooperative and Partnership
				Councils.
					Sec. 103. Council duties.
					Sec. 104. Carbon Cooperative.
					Sec. 105. Carbon and Biomass Partnership.
					Title II—FOREST CARBON STORAGE MARKETS
					Sec. 201. Environmental Services Standards Board.
					Sec. 202. Provision of forest carbon credits.
					Title III—FOREST BIOMASS AND BIOFUELS
					Sec. 301. Planning for biomass and biofuel market
				development.
					Sec. 302. No reduced credit rate for open-loop biomass
				production in carbon cooperative zones.
					Sec. 303. Renewable energy credits for energy independence
				within carbon cooperative zones.
					Sec. 304. Small energy generation facility grants.
					Sec. 305. Requirements for using Risk Reduction
				Credits.
					Sec. 306. Biomass production from Federal lands.
				
			2.FindingsCongress finds the following:
			(1)Forested lands play an important role in
			 mitigating the effects of climate change by removing carbon dioxide from the
			 atmosphere.
			(2)Forested lands in
			 the United States can make a significant contribution toward United States
			 energy independence by serving as a renewable source of biomass for energy
			 production.
			(3)Markets for carbon
			 credits and biomass are developing slowly.
			(4)Owners of small tracts of forested lands
			 need a cost-efficient way to participate in carbon credits and biomass
			 markets.
			(5)The result of
			 forest landowners responding to the carbon and biomass markets could provide
			 economic and environmental co-benefits, only if land stewardship principles are
			 put into practice.
			(6)To maintain sustainable forests, carbon and
			 biomass markets need to be tied to places in order to track and adjust for
			 economic and environmental conditions.
			(7)To stimulate
			 development of forest carbon and biomass markets, the Federal Government can
			 provide incentives to help forest landowners to organize and manage in a manner
			 to provide financial and environmental net benefits.
			3.DefinitionsIn this Act:
			(1)AfforestationThe
			 term af­for­es­ta­tion means planting trees after January 1, 1990,
			 on land that has been in a nonforest land use for at least 10 years.
			(2)CouncilThe
			 term Council means the Carbon Cooperative and Partnership Council
			 established for a Carbon Cooperative Zone to provide oversight and market
			 connections for that Zone.
			(3)Deforestation
			 avoidanceThe term
			 deforestation avoidance means avoiding, by means of a long-range
			 commitment to maintain and manage a stable supply of carbon within a forest,
			 the conversion of forested land to other uses.
			(4)Federal
			 landThe term Federal land means—
				(A)land within of the
			 National Forest System (as defined in section 11(a) of the Forest and Rangeland
			 Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)));
				(B)public lands (as
			 defined in section 103 of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C.
			 1702));
				(C)units of the
			 National Park System; and
				(D)units of the
			 National Wildlife Refuge System.
				(5)Forest carbon
			 baselineThe term forest carbon baseline means the
			 inventory of carbon stock on the forest lands of a partnering entity within a
			 Carbon Cooperative Zone in the year of registration of the Carbon Cooperative
			 Zone.
			(6)Forest carbon
			 registryThe term forest carbon registry means the
			 registering of carbon stocks within a Carbon Cooperative Zone.
			(7)Forest carbon
			 replacement reservesThe term forest carbon replacement
			 reserves means forest carbon stocks on Federal lands available to
			 replace sequestered carbon losses due to catastrophic events.
			(8)Harvested solid
			 wood productsThe term harvested solid wood products
			 means items made into solid wood products from harvested wood.
			(9)Indian
			 tribeThe term Indian tribe means any Indian or
			 Alaska Native tribe, band, nation, pueblo, village or community that is listed
			 by the Secretary of the Interior pursuant to section 104 of the Federally
			 Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a–1).
			(10)LeakageThe
			 term leakage means a potentially unaccounted decrease in
			 sequestration that is caused by an offset project that results in an accounted
			 increase in sequestration.
			(11)Carbon
			 cooperativeThe term carbon cooperative means a
			 group of forest landowners participating in a cooperative effort to coordinate
			 the supply and demand of biomass and carbon storage markets in an
			 environmentally sustainable manner.
			(12)Partnering
			 entityThe term part­nering entity means an forest
			 landowner who participates in a Carbon Cooperative.
			(13)PermanenceThe
			 term permanence means the extent to which greenhouse gases that
			 are sequestered will not later be returned to the atmosphere.
			(14)ReforestationThe
			 term reforestation means planting trees after January 1, 1990, on
			 land that had previously been in forest, but which has lost forest cover and is
			 not recovering naturally.
			(15)Secretary
			 concernedThe term Secretary concerned means—
				(A)the Secretary of
			 Agriculture, with respect to the National Forest System; and
				(B)the Secretary of
			 the Interior, with respect to other Federal land.
				(16)Sequestration
				(A)In
			 generalThe term sequestration means the long-term
			 capture, separation, isolation, or removal of greenhouse gases from the
			 atmosphere.
				(B)InclusionsThe
			 term includes, as the Secretary concerned determines appropriate for carrying
			 out this Act—
					(i)conservation
			 practices;
					(ii)reforestation;
					(iii)deforestation
			 avoidance;
					(iv)afforestation;
			 and
					(v)any
			 other method of long-term capture, separation, isolation, or removal of
			 greenhouse gases from the atmosphere.
					(C)ExclusionsThe
			 term does not include any carbon cooperative forest lands not certified using a
			 sustainable forest standard.
				(17)ZoneThe term Zone means a Carbon
			 Cooperative Zone established under section 101.
			ICARBON
			 COOPERATIVES TO MANAGE CARBON MARKETS AND BIOFUELS
			101.Establishment
			 of Carbon Cooperative Zones
				(a)EstablishmentThe Secretary concerned, or the Secretary
			 of Agriculture and the Secretary of the Interior acting jointly when a Carbon
			 Cooperative Zone will include multiple types of Federal land, may establish
			 Carbon Cooperative Zones consisting of—
					(1)forested Federal
			 land; and
					(2)forested land in
			 the same contiguous geographical area in private ownership or owned by a State
			 or local government or Indian tribe.
					(b)PurposesThe
			 purposes of Carbon Cooperative Zones are—
					(1)to identify viable
			 biofuels and carbon storage market areas from forested land within a contiguous
			 geographic area;
					(2)to manage effects
			 on forest ecosystems from potential activities that drive carbon storage and
			 biofuels markets;
					(3)to manage effects
			 of potential leakage, permanence, and other market distortions in a carbon
			 trading system; and
					(4)to manage the
			 forest carbon registry and track amounts of carbon in the registry.
					(c)Carbon
			 cooperative zone limitations
					(1)Geographical
			 criteriaFor purposes of
			 subsections (a) and (b)(1), a contiguous geographic area is designated using
			 the following criteria:
						(A)The area has
			 similar economic market drivers.
						(B)The area has
			 similar forest ecosystems at a regional scale.
						(C)The area has a
			 sufficient number of private forest landowners that, when aggregated, would
			 supply a marketable amount of carbon or biomasss, or both.
						(2)Inclusion of
			 federal landA Carbon Cooperative Zone should include a
			 sufficient quantity of Federal land in order to provide a carbon forest
			 replacement reserve.
					102.Establishment
			 of Carbon Cooperative and Partnership Councils
				(a)EstablishmentThe Secretary concerned, or the Secretary
			 of Agriculture and the Secretary of the Interior acting jointly when a Carbon
			 Cooperative Zone includes multiple types of Federal land, shall establish for
			 each Carbon Cooperative Zone a Carbon Cooperative and Partnership Council. A
			 Council will be composed of two branches:
					(1)The Carbon
			 Cooperative.
					(2)The Carbon and
			 Biomass Partnership.
					(b)Membership
					(1)CompositionEach Council shall be composed of a board
			 of directors. The number of members of the board will be determined by the
			 Secretary concerned based on the size and complexity of the corresponding
			 Carbon Cooperative Zone. The Carbon Cooperative will have a cooperative manager
			 and staff, who are citizens of the United States, to be appointed by the board
			 of directors of the Council. The Carbon and Biomass Partnership will have a
			 partnership director.
					(2)RequirementsIn
			 appointing board members of the Council under paragraph (1), the Secretary
			 concerned shall ensure fair representation of Carbon Cooperative members, and
			 at a minimum include State Foresters and representatives of Indian tribes. The
			 cooperative staff shall include, at a minimum, an expert in carbon markets, an
			 expert in biofuels markets, and an expert in sustainable forests.
					(3)Compensation
						(A)Board
			 membersMembers of the board or directors of a Council shall
			 serve without pay.
						(B)Professional
			 staffThe Carbon Cooperative
			 manager and staff and the Carbon and Biomass Partnership director will be
			 compensated according to prevailing rates, based on the duties of the
			 position.
						(c)Term;
			 vacancies
					(1)Term
						(A)In
			 generalThe term of a board member of a Council shall be five
			 years, except that the members first appointed to the Councils shall be
			 appointed for staggered terms over the five-year period.
						(B)ServiceService
			 on a board of a Council is voluntary.
						(C)RemovalA board member may be removed from the
			 Council on determination of the Secretary concerned for cause. The Secretary
			 shall submit to Congress a notification of any determination by the Secretary
			 to remove a member.
						(2)Vacancies
						(A)In
			 generalA vacancy on a Council—
							(i)shall not affect
			 the powers of the Council; and
							(ii)shall be filled
			 in the same manner as the original appointment was made.
							(B)Service until new
			 appointmentA board member of a Council whose term has expired
			 may continue to serve until the date on which a replacement is appointed under
			 subparagraph (A).
						(d)Chairperson and
			 vice-chairpersonOf members of each Council, the Secretary
			 concerned shall appoint—
					(1)one member to
			 serve as Chairperson of the Council; and
					(2)one member to
			 serve as Vice-Chairperson of the Council.
					(e)Meetings
					(1)Initial
			 meetingA Council shall hold the initial meeting of the Council
			 as soon as practicable after the date on which all members have been appointed
			 to the Council.
					(2)Presiding
			 officerA meeting of a Council shall be presided over by—
						(A)the Chairperson of
			 the Council;
						(B)in any case in
			 which the Chairperson is absent, the Vice-Chairperson; or
						(C)in any case in
			 which the Chairperson and Vice-Chairperson are absent, a chairperson pro
			 tempore, to be elected by the members of the Council.
						(3)QuorumFour
			 members of a Council shall constitute a quorum for a meeting of the
			 Council.
					(4)Open
			 meetingsThe Council shall be subject to
			 section
			 552b of title 5, United States Code.
					103.Council
			 duties
				(a)Coordination and
			 management
					(1)PlanningA
			 Council shall coordinate the landownership plans of partnering entities in the
			 corresponding Carbon Cooperative in order to sustain forest ecosystems in the
			 Carbon Cooperative Zone while developing the biomass and carbon storage markets
			 of the Zone.
					(2)Information,
			 education, and assistanceA Council shall—
						(A)coordinate
			 information as the Council determines to be appropriate regarding the status of
			 forested conditions within the Carbon Cooperative Zone and market information
			 for biomass and carbon storage;
						(B)coordinate with
			 State officials to educate nonindustrial private forest landowners on biomass
			 and carbon storage markets and sustainable forest practices;
						(C)obtain and
			 maintain group certification for forest sustainability; and
						(D)assist landowners
			 develop offset pro­jects and pool credits from landowners across the
			 Zone.
						(b)Forest carbon
			 registryA Council shall
			 administer the Forest Carbon Registry for the Carbon Cooperative Zone.
				(c)Forest carbon
			 baselineA Council shall
			 establish the forest carbon baseline for the Carbon Cooperative Zone and
			 determine all credits due to partnering entities in the Carbon
			 Cooperative.
				(d)Cost relief
			 measures
					(1)Initial
			 periodThe Secretary concerned may assist a Council with initial
			 estimates, verification, and certification requirements for establishing the
			 forest carbon baseline for the corresponding Zone. The Secretary may provide
			 for cost-share agreements with the Council to cover up to 75 percent of the
			 start-up costs for up to three years, 50 percent in the fourth year, and 25
			 percent in the fifth year of the Council.
					(2)Periodic
			 requirementsThe Secretary may assist cooperative members with
			 periodic estimates, verification, and certification requirements for
			 establishing the forest carbon baseline. The Secretary may make grants to
			 members to assist in their meeting such requirements, subject to a cost share
			 requirement of up to 50 percent per year.
					(e)Carbon
			 tradingA Council may trade
			 carbon on behalf of members of its Carbon Cooperative, subject to a surcharge
			 for each trade for purposes of funding the activities of the Council.
				(f)ReportsA
			 Council shall submit to the Secretary, and cooperative members, annual reports
			 (that are timely and succinct to ensure regular monitoring of market trends)
			 describing—
					(1)the status of
			 carbon in the cooperative for tradeable credits provided under this Act or
			 other Federal law;
					(2)economic effects
			 of the markets;
					(3)regional,
			 industrial, consumer, energy investment responses to the markets;
					(4)environmental
			 conditions created by market forces;
					(5)corrective measures
			 that should be carried out;
					(6)plans to
			 compensate for those measures; and
					(7)cost-relief
			 measures carried out under subsection (d).
					104.Carbon
			 Cooperative
				(a)EstablishmentA
			 Council shall solicit voluntary members to establish the Carbon Cooperative of
			 the Council. Members shall include forest landowners, primarily owners of
			 nonindustrial private forest land.
				(b)Purposes of
			 Carbon CooperativeThe purposes of the Carbon Cooperative
			 are—
					(1)to stimulate
			 biofuels and carbon storage markets from forests within the corresponding
			 Carbon Cooperative Zone by coordinating the suppliers and demanders;
					(2)to provide
			 oversight to assure accurate accounting of carbon credits from forests;
					(3)to obtain and
			 maintain a group certification in order to coordinate existing landownership
			 plans and assure members within the Carbon Cooperative are practicing
			 sustainable forest management;
					(4)to aggregate
			 forest landowners and operate a Carbon Cooperative, issue carbon credits, trade
			 carbon credits, and disburse funds to members; and
					(5)to manage and
			 update the forest carbon registry and allowable credits for carbon in the
			 registry.
					105.Carbon and
			 Biomass Partnership
				(a)EstablishmentA Council shall solicit voluntary members
			 to establish the Carbon and Biomass Partnership of the Council.
				(b)Purposes of
			 Carbon and Biomass PartnershipThe purposes of the Carbon and
			 Biomass Partnership are—
					(1)to recruit forest
			 landowners and engage landowners in educational and information on carbon and
			 biomass markets;
					(2)to assist forest
			 landowners with using information technology for tracking elements of carbon
			 and biomass markets and forest resources;
					(3)to assist the
			 Council with obtaining and maintaining a group certification for forest
			 sustainability in order to coordinate existing landownership plans and assure
			 members within the Carbon Cooperative are practicing sustainable forest
			 management;
					(4)to assist the
			 Council with coordinating the efforts of corporations and organizations to
			 advance the goal of energy independence and mitigating climate change within
			 the corresponding Zone; and
					(5)to solicit donations on behalf of the
			 partnership, which will be used for expenses in assisting landowners manage
			 sustainable forests.
					IIFOREST CARBON
			 STORAGE MARKETS
			201.Environmental
			 Services Standards Board
				(a)EstablishmentThere
			 is to be established an Environmental Services Standards Board to develop
			 consistent performance standards for quantifying carbon storage credits across
			 all Carbon Cooperatives in order to facilitate the development of credit
			 markets for conservation and land management activities that are forest
			 based.
				(b)ChairpersonThe
			 Secretary of Agriculture shall serve as chairperson of the Environmental
			 Services Standards Board.
				(c)MembershipThe
			 Environmental Services Standards Board shall be comprised of the
			 following:
					(1)The Secretary of
			 Agriculture.
					(2)The Secretary of
			 the Interior.
					(3)The Secretary of
			 Energy.
					(4)The Secretary of
			 Commerce.
					(5)The Secretary of
			 Transportation.
					(6)The Administrator
			 of the Environmental Protection Agency.
					(7)The Commander of
			 the Army Corps of Engineers.
					(8)Such other
			 representatives as determined by the President.
					(d)SubcommitteesThe
			 Environmental Services Standards Board may form subcommittees to address
			 specific issues.
				(e)Dissemination of
			 performance standardsEach Carbon Cooperative shall adopt
			 performance standards developed by the Environmental Services Standards before
			 a partnering entity can generate marketable credits.
				(f)RulemakingThe
			 Environmental Services Standards Board shall—
					(1)issue rules to
			 establish the forest carbon baseline for partnering entities for all Carbon
			 Cooperatives;
					(2)issue rules
			 regarding the establishment and use of tradeable forest carbon credits under
			 section 202; and
					(3)issue rules
			 regarding the establishment and use of renewable energy credits under section
			 303.
					202.Provision of
			 forest carbon credits
				(a)Tradeable forest
			 carbon creditsThe Environmental Review Standards Board shall
			 promulgate rules to determine tradeable forest carbon credits. At a minimum,
			 the rules shall address the following:
					(1)Credits for
			 afforestation.
					(2)Credits for
			 deforestation avoidance based on the rates of deforestation within the
			 corresponding Carbon Cooperative over the past 10 years.
					(3)Credits for
			 long-term forest management, with at least a 20-year commitment.
					(4)Credits for
			 harvested solid wood products produced within the Carbon Cooperative Zone, such
			 as dimensional wood products.
					(b)Forest carbon
			 replacement reserveThe
			 Environmental Review Standards Board shall establish rules for a forest carbon
			 replacement reserve. The rules shall address the following:
					(1)Accounting for
			 carbon stocks on Federal lands.
					(2)Issuing Federal
			 Land Carbon Replacement Certificates.
					(3)Verifying carbon
			 stocks on Federal Land.
					(4)Maintaining a
			 stable supply of carbon on Federal lands over a 20-year cycle.
					(5)Establishing and
			 receiving a value for the forest carbon replacement reserves of not less than 2
			 percent of the trading value per carbon credit.
					(c)Use of
			 proceedsThe proceeds derived
			 from Federal Land Carbon Replacement Certificates shall be placed in trust and
			 used by the Secretary concerned who issued the certificate to help maintain
			 carbon sequestration.
				(d)Role for Carbon
			 Cooperative and Partnership CouncilsEach Carbon Cooperative and Partnership
			 Council shall, by regulation—
					(1)determine a
			 suitable trading platform for forest carbon credits and enter into contractual
			 agreement to trade carbon credits;
					(2)make forest carbon
			 credit trades for its Carbon Cooperative;
					(3)disburse funds to
			 the members of its Carbon Cooperative; and
					(4)establish a rate
			 for services of not more than 1.5 percent of the value per carbon credit, the
			 proceeds from which shall be available to fund the activities of the
			 Council.
					IIIFOREST BIOMASS
			 AND BIOFUELS
			301.Planning for
			 biomass and biofuel market development
				(a)Identification
			 of biomass production landsEach Carbon Cooperative and Partnership
			 Council shall coordinate the plans of participating forest landowners in the
			 corresponding Carbon Cooperative Zone to identify potential lands for forest
			 biomass production.
				(b)ClearinghouseA
			 Council shall serve as a clearinghouse for biomass production and biofuels
			 development as follows:
					(1)To educate private
			 forest landowners and commercial enterprises on the development and use of
			 biomass and biofuels.
					(2)To increase
			 efficiencies by coordinating biomass and biofuel research.
					(3)To facilitate
			 permitting requirements for biofuel production.
					(4)To
			 obtain and maintain group certification of sustainable forests during biofuel
			 production.
					(5)To assure
			 financial incentives are provided and working properly.
					(c)ReportA
			 Council shall submit to the Secretary an annual report describing—
					(1)the baseline of
			 renewable and non-renewable energy use within the corresponding Zone by
			 members, and the change of use from the baseline for the year covered by the
			 report;
					(2)the planned amount
			 of biomass expected to be supplied by members annually over a 20-year period,
			 and the actual annual amount supplied;
					(3)the quantity of
			 biofuel processed within the Zone;
					(4)the quantity of
			 biofuels produced and used within the cooperative zone;
					(5)the
			 results of research efforts; and
					(6)the effectiveness
			 of financial incentives.
					302.No reduced
			 credit rate for open-loop biomass production in carbon cooperative
			 zonesIn the case of
			 electricity produced and sold after the date of the enactment of this Act at
			 any qualified facility described in section 45(d)(3) of the Internal Revenue
			 Code of 1986 which is located within a Zone, section 45 of such Code shall be
			 applied without regard to subsection (b)(4)(A) thereof.
			303.Renewable
			 energy credits for energy independence within carbon cooperative zones
				(a)Renewable Energy
			 CreditsThe Carbon
			 Cooperative for a Carbon Cooperative Zone may issue renewable energy credits to
			 a producer of forest biomass in connection with the production of biomass when
			 energy produced from such biomass directly displaces fossil fuel energy for
			 uses in institutions, small businesses, or the generation of electricity for
			 use within the Zone. The Carbon Cooperative shall issue the renewable energy
			 credit after verifying the use of the biomass. A Carbon Cooperative shall
			 authorize the trading of renewable energy credits on a suitable trading
			 platform on behalf of partnering entities in the cooperative.
				(b)Assistance for
			 biofuel retailersThe Carbon
			 Cooperative for a Carbon Cooperative Zone shall set aside a portion of each
			 trade of renewable energy credits for the purpose for issuing coupons to
			 retailers of biofuels produced from biomass within the Zone. A coupon shall
			 provide for a discount in the cost of biofuel procured by the retailer of up to
			 5 percent of the total cost. The Carbon Cooperative shall issue the coupons to
			 retailers within the Zone for use only in that Zone.
				304.Small energy
			 generation facility grantsThe
			 Secretary concerned may make grants for small energy generation facilities
			 where the output is expected to be used within a single Carbon Cooperative
			 Zone.
			305.Requirements
			 for using Risk Reduction CreditsA forest biomass producer may not receive
			 renewable energy credits under section 303 or a grant for a small energy
			 generation facility under section 304 unless the producer is certified for
			 sustainable forest practices. Forest biomass producers may participate in a
			 group certification program administered by the Carbon Cooperative and
			 Partnership Council for corresponding Carbon Cooperative Zone.
			306.Biomass
			 production from Federal lands
				(a)In
			 generalBiomass production
			 from Federal lands will be generated through forest activities that enhance
			 ecosystem services, including wildlife and fish habitats, thinning to reduce
			 wildfire risks, forest protection, and storing carbon.
				(b)Expanded use of
			 Forest Stewardship Contracts
					(1)In
			 generalNotwithstanding any other provision of law, including
			 section 304B of the Federal Property and Administrative Services Act of 1949
			 (41 U.S.C.
			 254c), the Secretary of Agriculture shall not obligate funds to
			 cover the cost of canceling a Forest Service multiyear stewardship contract
			 under section 347 of the Department of the Interior and Related Agencies
			 Appropriations Act, 1999 (as contained in section 101(e) of division A of
			 Public Law
			 105–277;
			 16 U.S.C.
			 2104 note) until the contract is cancelled.
					(2)Cost of
			 cancellation or terminationThe costs of any cancellation or
			 termination of a multiyear stewardship contract may be paid from any
			 appropriations made available to the Forest Service.
					(3)Anti-deficiency
			 act violationsIf the appropriations described in paragraph (2)
			 are exhausted—
						(A)such exhaustion
			 shall not be considered a violation of
			 section
			 1341 of title 31, United States Code (commonly known as the
			 Anti-Deficiency Act); and
						(B)the Secretary of Agriculture shall seek a
			 supplemental appropriation to cover the costs of any cancellation or
			 termination of a multiyear stewardship contract.
						
